Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 1, 3, 8, 10 is/are amended, and claims 15-20 is/are added.  Currently claims 1-20 are pending in this application.
The Finality of Last office action mailed 04/14/2022 has been withdrawn in response to Applicant’s Petition and therefore the office action mailed 04/14/2022 is considered a Non-Final rejection. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15 recites “flow control port is disposed on a perimeter portion of the spool” wherein only Embodiment of Fig 1 shows the flow control port on the spool and parent claim 8 recites “valve liner having an inlet port and an outlet flow port”. The valve liner having combination of inlet port and an outlet flow port is disclosed only in Embodiment of Fig2. 
Claim 16 recites “valve liner defines a plurality of projections” which are disclosed only in Embodiment of Fig 2 and parent claim 1 recites “spool having an inlet port and a flow control port”. The spool having combination of inlet and flow control ports is disclosed only in Embodiment of Fig 1. 
Claim 17 recites “valve liner defining a plurality of projections” which are disclosed only in Embodiment of Fig 2 and also recites “spool having an inlet port and a flow control port”. The spool having combination of inlet and flow control ports is disclosed only in Embodiment of Fig 1. 
Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 15 recites “flow control port is disposed on a perimeter portion of the spool” and parent claim 8 recites “valve liner having an inlet port and an outlet flow port”. It is not enabled as to how the combination of  flow control port on a perimeter portion of the spool and outlet flow port on the valve liner would function. For examination purpose, it is assumed that the claim meant to say “the flow control port is located between projections radially outward of spool perimeter in open position”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the step" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the step" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “a stepped portion” which is redundant since it was cited earlier in the claim amended portion.
Claim 15 recites the limitation "the flow control port" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Michau et al (20030093998).
Regarding claim(s) 1, Michau, Fig. 1-4, discloses a fuel injector nozzle metering valve comprising: a spool 36 having an inlet port 38 and a flow control port 44,46; a one-piece retainer 60 assembled to one end of the spool, the one-piece retainer 60 having a stepped portion (inner upstream extending sleeve over 62,64) extending from a central (middle step) region thereof, the step (surface of upstream extending sleeve over 62,64) having an axial length configured (aby abutment with 68, Para 23) to limit spool displacement at a specified flow (Fig 2, flow at S3) and a fuel flow pressure (pressure at S3) to accurately set valve flow in a fixed geometry state (opening area at S3); a valve liner 52 which houses a portion of the spool, the spool configured to move back and forth within the valve liner; wherein the metering valve is biased in a closed position in which the flow control port is disposed entirely within the valve liner (Fig 1 position), wherein the valve is opened when the spool slides out of the valve liner such that some portion of the flow control port extends beyond an end of the valve liner, the stepped portion configured to abut an end 68 of the valve liner 52 at the fuel flow pressure, which is below the expected maximum fuel flow pressure ( pressure above S3 in Fig 2) to be used in the fuel nozzle metering valve (Para 24).
As to claim 2, the spool 36 is configured to slide out of the valve liner 52 when a fuel flow pressure from fuel flowing into the inlet port overcomes the closing bias on the metering valve (of spring 58).
As to claim 3, the retainer 60 is disc-shaped and the stepped portion (inner upstream extending sleeve over 62,64) extends from a central (middle step) region of the disc-shaped retainer.
As to claim 4, the stepped portion is cylindrical.
As to claim 5, the valve liner 52 is fixed within the fuel nozzle 2, and wherein the spool and retainer move relative to the valve liner 52.
As to claim 6, the metering valve is biased in a closed position by a spring 58.
As to claim 7, the spring 58 has a first end abutting a flange (outer portion of 60) of the retainer and a second end abutting a flange of the valve liner 52.
Claim(s) 8-11, 13,  14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Thomson et al (20160215891).
Regarding claim 8, Thomson, Fig 2, discloses a fuel nozzle (Para 1 states the check valve is used in fuel injectors as such the check valves can be termed as fuel nozzle check valves) check valve comprising: a valve liner (222 to valve seat surface of 220) having an inlet port (at 224) and an outlet flow port (passage at portion holding 226 in closed position); a spool 222 disposed within the valve liner; a one-piece retainer (stepped disc at left side end of 224) assembled to one end of the spool 224, the one-piece retainer having a stepped portion (inner portion) extending from a central region thereof, the step (axial surface of inner portion) having an axial length configured to limit spool displacement at a specified flow and a fuel flow pressure to accurately set valve flow in a fixed geometry state (once the retainer abuts the sleeve 224 at a certain pressure, flow area would be fixed hence providing a pressure-flow curve independent of flow area variation); wherein the valve liner houses a portion of the spool, the spool configured to move back and forth within the valve liner, wherein the valve liner includes a valve liner port (passage of intermediate step portion of 220 hosting 250) in fluid communication with the outlet flow port when the check valve is in the open position; and wherein the check valve is biased in a closed position in which the outlet flow port is blocked when the spool is disposed entirely within the valve liner, wherein the check valve is opened when the spool slides out of the valve liner such that the outlet flow port is not blocked by the spool, the retainer having a stepped portion (inner portion) configured to abut an end of the valve liner at a fuel flow pressure above the maximum biasing force of spring which would be below the expected maximum fuel flow pressure to be used in the fuel nozzle check valve when the device is intended for use in application having maximum fuel pressure greater than maximum spring biasing force.  The recitation “a fuel flow pressure below the expected maximum fuel flow pressure to be used in the fuel nozzle check valve” is seen as intended use of the injection nozzle device including check valve. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). (MPEP 2113)
As to claim 9, the spool is configured to slide out of the valve liner when a fuel flow pressure from fuel flowing into the inlet port overcomes the closing bias (by spring) on the check valve.
As to claim 10, the one-piece retainer (stepped disc at left side end of 224) is disc-shaped and the stepped portion extends from a central region of the one-piece disc-shaped retainer.
As to claim 11, the stepped portion is cylindrical.
As to claim 13, check valve is biased in a closed position by a spring.
As to claim 14, the spring has a first end abutting a flange of the retainer and a second end abutting a flange of the valve liner.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomson et al (20160215891) in view of Landen (4181144).
Thomson discloses the valve for use in a fuel injector (Para 1) but wherein the spool and retainer move relative to the valve liner fails to disclose valve liner fixed in the nozzle. Landen, Fig. 1, teaches check valve for use in a fuel injector wherein the valve liner 15 is fixed in the nozzle 5.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Thomson with check valve having valve liner fixed in the nozzle as taught by as an art-recognized functionally equivalent substitute check valve location yielding predictable results of preventing reverse flow through the injector passage.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomson et al (20160215891) in view of Johnson (3008485).
Thomson discloses the valve is opened when the spool slides out of the valve liner. 
Thomson fails to disclose valve liner defining a plurality of projections arranged cylindrically with a plurality of equally spaced gaps separating the plurality of projections wherein the gaps form the flow control ports for flow in open position. Johnson teaches a check valve which has flow control ports (between adjacent ribs 36 to 39) disposed radially outward of perimeter portion of the spool 50-56 at an end of the valve liner (portion of 12 below valve seat), wherein the valve liner defines (above its upper end) a plurality of projections 36-39 arranged cylindrically with a plurality of equally spaced gaps separating the plurality of projections, and wherein the valve is opened when the spool slides out of the valve liner such that some portion of the flow control port extends beyond an end of the valve.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Thomson with projections extending from valve line downstream end to form flow outlet ports in open position as taught by Johnson in order to provide support and improve axial alignment of valve spool in open position.
Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michau et al (20030093998) in view of Johnson (3008485).
As to claim 16, Michau fails to disclose valve liner defining a plurality of projections arranged cylindrically with a plurality of equally spaced gaps separating the plurality of projections wherein the gaps form the flow outlet ports for flow in open position. Johnson teaches a check valve which has flow control ports (between adjacent ribs 36 to 39) disposed radially outward of perimeter portion of the spool 50-56 at an end of the valve liner (portion of 12 below valve seat), wherein the valve liner defines (above its upper end) a plurality of projections 36-39 arranged cylindrically with a plurality of equally spaced gaps separating the plurality of projections, and wherein the valve is opened when the spool slides out of the valve liner such that some portion of the flow control port extends beyond an end of the valve.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Thomson with projections extending from valve line downstream end to form flow outlet ports in open position as taught by Johnson in order to provide support and improve axial alignment of valve spool in open position.
As to claim 17, Michau, Fig. 1-4, discloses a fuel nozzle metering valve, comprising: a spool 36 having an inlet port 38 and a flow control port 44,46; a one-piece retainer 60 assembled to one end of the spool; a valve liner 52 which houses a portion of the spool, the spool configured to move back and forth within the valve liner and the flow control port 44,46 disposed on a perimeter portion of the spool at an end of the valve liner (when the valve line is in open position); wherein the metering valve is biased in a closed position in which the flow control port is disposed entirely within the valve liner, wherein the valve is opened when the spool slides out of the valve liner such that some portion of the flow control port extends beyond an end of the valve liner to allow fuel to flow from the flow control port, the retainer having a stepped portion (inner upstream extending sleeve over 62,64) configured to abut an end 68 of the valve liner 52 at the fuel flow pressure, which is below the expected maximum fuel flow pressure (pressure above S3 in Fig 2) to be used in the fuel nozzle metering valve (Para 24).
Michau fails to disclose valve liner defining a plurality of projections arranged cylindrically with a plurality of equally spaced gaps separating the plurality of projections wherein the gaps form the flow outlet ports for flow in open position. Johnson teaches a check valve which has flow control ports (between adjacent ribs 36 to 39) disposed radially outward of perimeter portion of the spool 50-56 at an end of the valve liner (portion of 12 below valve seat), wherein the valve liner defines (above its upper end) a plurality of projections 36-39 arranged cylindrically with a plurality of equally spaced gaps separating the plurality of projections, and wherein the valve is opened when the spool slides out of the valve liner such that some portion of the flow control port extends beyond an end of the valve.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Thomson with projections extending from valve line downstream end to form flow outlet ports in open position as taught by Johnson in order to provide support and improve axial alignment of valve spool in open position.
Allowable Subject Matter
Claims 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s amendment has overcome the rejection of record.  However, a new ground of rejection is applied to the amended claims.
Michau and Thomson are cited as new references teaching one piece retainer and Johnson is cited to show teaching of projections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753